SUMMARY ORDER
Petitioner, through counsel, requests review of the Board of Immigration Appeals’ (“BIA’s”) order affirming an immigration judge’s (IJ’s) order of removal. “Review of an agency order is commenced by filing, within the time prescribed by law, a petition for review with the clerk of a court of appeals authorized to review the agency order.” Fed. R.App. P. 15(a)(1). The pe*254tition for review must be filed within thirty days of the date of the final order of removal. 8 U.S.C. § 1252(b)(1).
Our records show that the BIA affirmed the IJ’s denial of Lin’s claims for asylum, withholding, and CAT relief on January 16, 2003, and that Lin’s petition for review was filed in this court on February 19, 2003, at which point it appears to have been untimely. The Court requests that petitioner submit, within 21 days from the date of this order, affidavits or documentary evidence bearing on the question of whether the petition was timely filed. If petitioner has not shown by this date that the petition was timely, the attached order will be issued.
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review be DISMISSED.
This Court has determined, sua sponte, that it lacks jurisdiction over this petition because it was not timely filed pursuant to 8 U.S.C. § 1252(b)(1). Therefore, the petition for review is DISMISSED and the pending motion for stay of removal is DENIED.